Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an after-final amendment filed on 09/06/2022 for application number 16/947,039. Claims 5-6 and 15-16 are cancelled. Claims 1-4, 7-14 and 17-20 are pending.

Reason for Allowance
Claims 1-4, 7-14 and 17-20 are allowed. The following is an examiner's statement of reasons for allowance.

The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Lee et al. (US 20190103954 A1; hereinafter “Lee”)
3GPP R1-1907306 (Qualcomm Incorporated, 3GPP TSG-RAN WG1 #97, Reno, USA, 13th – 17th May, 2019; hereinafter “NPL1”)
He et al. (US 20190254110 A1; hereinafter “He”)
Hong (WO 2019182287 A1)
Ericsson (3GPP TSG-RAN WG1 #97, Reno, USA, 13th – 17th May, 2019; R1-1907333) 


Regarding claim 1, the prior art of record documents, individually or in combination, do not disclose the following combination of features, nor would this have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“receiving, from a base station, a radio resource control (RRC) message for configuring a secondary cell (SCell), the RRC message including first information on an initial downlink bandwidth part (BWP) of the SCell,  second information on a dormant BWP among one or more downlink BWPs of the SCell, and third information on a first active BWP among the one or more downlink BWPs, wherein the first active BWP is to be activated by a BWP switching from the dormant BWP;
performing the BWP switching for the SCell from a current active downlink BWP to the downlink BWP indicated by the bitmap of the DCI based on the first information, the second information, and the third information;
in case that a default downlink BWP is configured for the SCell and the switched downlink BWP is not the default downlink BWP and the dormant BWP, starting or restarting a BWP inactivity timer associated with the switched downlink BWP; and 
in case that the default downlink BWP is not configured for the SCell and the switched downlink BWP is not the initial downlink BWP and the dormant BWP, starting or restarting the BWP inactivity timer associated with the switched downlink BWP.”
In contrast, the closest prior art, Lee, discloses a method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base station, a radio resource control (RRC) message for configuring a secondary cell (SCell), the RRC message including information on configured BWPs for Scell ([0089]); receiving, from the base station via a primary cell (PCell), downlink control information (DCI) indicating a BWP switching for the SCell, wherein the DCI includes a bitmap indicating  a downlink BWP to be activated for the SCell ([0042], [0089]); and performing the BWP switching for the SCell from a current downlink BWP to the downlink BWP indicated by the bitmap of the DCI ([0108] and Fig. 5). Lee further discloses starting or restarting a BWP inactivity timer associated with the switched downlink BWP ([0097]); and configuring or not configuring a default BWP ([0089]). 
But, as argued persuasively by the applicant, “Lee does not disclose an initial downlink BWP or first active BWP…the first active BWP is not simply one of the multiple BWPs. More specifically, the first active BWP is a BWP that becomes active when there is switching from the dormant BWP, as claimed”. Furthermore, “Lee does not disclose a specific condition for driving a timer, as in Claim 1”. Thus, Lee fails to disclose “in case that a default downlink BWP is configured for the SCell and the switched downlink BWP is not the default downlink BWP and the dormant BWP, starting or restarting a BWP inactivity timer associated with the switched downlink BWP; and in case that the default downlink BWP is not configured for the SCell and the switched downlink BWP is not the initial downlink BWP and the dormant BWP, starting or restarting the BWP inactivity timer associated with the switched downlink BWP.”
Other prior art of record documents also do not disclose the claimed features. Therefore, claim 1 is allowable over the prior art of record. 

The same reasoning applies to claims 7, 11, and 17 mutatis mutandis.  Accordingly, claims 1-4, 7-14 and 17-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471